DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward J. Ellis (Registration No. 40,389) on 03/09/2022.
The application has been amended as follows: 
1. 	(Currently Amended) A probe handle accessory for use with a probe comprising: 
an outer housing having a first hollow interior and an outer surface for being gripped by a user; 
an inner sleeve that is disposed within the first hollow interior and moves axially therein, the inner sleeve having a second hollow interior that is configured to receive the probe and the inner sleeve is configured for securely holding the probe in place within the second hollow interior; and 
at least one constant force spring that is coupled to the outer housing and to the inner sleeve and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof, while permitting axial movement of the inner sleeve within the outer housing; 
wherein the constant force spring comprises a rolled ribbon spring and is wound about a support[[.]]; and
wherein the support comprises a pulley that is coupled to a lower housing extension of the inner sleeve and moves axially together with the inner sleeve within and relative to the outer housing, one end of the constant force spring being would about the pulley.

9.	(Cancelled)
11. 	(Cancelled)
17. 	(Currently Amended) A probe system that is configured for placement against and movement along a body of interest comprising: 
a probe having a head portion that is intended for placement against the body of interest;
a probe handle accessory for holding the probe, the probe handle accessory comprising:
an outer housing having a first hollow interior and an outer surface for being gripped by a user; 
an inner sleeve that is disposed within the first hollow interior and moves axially therein, the inner sleeve having a main housing that defines a second hollow interior that receives the probe with the probe being fixedly held in place within the second hollow interior, the inner sleeve having a lower housing extension that is integral to the main housing with a floor of the inner sleeve separating the second hollow interior and the lower housing extension; and 
at least one constant force spring that is coupled to the outer housing and to a support that is coupled to the lower housing extension of the inner sleeve and configured to apply a force to the inner sleeve and to the probe in a distal direction for maintaining the probe in position against the body of interest during examination thereof, while 
wherein the constant force spring comprises a rolled ribbon spring that is wound about the support which moves axially with the inner sleeve[[.]] and 
wherein the support comprises a pulley that is coupled to the lower housing extension of the inner sleeve and moves axially together with the inner sleeve within and relative to the outer housing, one end of the constant force spring being wound about the pulley.

19. 	(Currently Amended) The probe system of claim 17, further including at least one guide along which the inner sleeve travels in an axial direction, the at least one guide being configured 100219/005869-US1/02769836.114to define a degree of axial travel permitted by the inner sleeve within the outer housing and wherein the inner sleeve includes a coupling member that mates with the at least one guide for constraining lateral movement of the inner sleeve while permitting axial movement, wherein the at least one guide is fixedly attached to the outer housing and the coupling member moves axially and is [[contrained]] constrained along one edge of the at least one guide.

23. 	(Currently Amended) The probe system of claim 22, wherein the [[support]] pulley comprises a pair of pulleys that are fixed to the lower housing extension, while the pair of rolled metal strips are fixedly attached to the outer housing and are wound about coils associated with the pair of pulleys.

48. 	(Cancelled)

Allowable Subject Matter
Claims 1-4, 6-8, 13-19, 22-23, 26, 29-33, 43-44, and 49-52 (renumbered 1-28) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “a probe handle accessory for use with a probe comprising: an outer housing having a first hollow interior and an outer surface for being gripped by a user; an inner sleeve that is disposed within the first hollow interior and moves axially therein, the inner sleeve having a second hollow interior that is configured to receive the probe and the inner sleeve is configured for securely holding the probe in place within the second hollow interior; and at least one constant force spring that is coupled to the outer housing and to the inner sleeve and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof, while permitting axial movement of the inner sleeve within the outer housing; wherein the constant force spring comprises a rolled ribbon spring and is wound about a support; and wherein the support comprises a pulley that is coupled to a lower housing extension of the inner sleeve and moves axially together with the inner sleeve within and relative to the outer housing, one end of the constant force spring being would about the pulley” of amended independent claim 1 and analogous limitation of amended independent claim 17 in combination with intervening limitations.
Exemplary newly discovered prior art of record US 5,348,014 to Okado teaches a balancer unit attached to an ultrasound probe that comprises a rotational mechanism using a constant force spring (e.g. see Abstract and Figs. 2-3). However, Okado does not teach wherein . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793